ACCEPTED
                                                                  03-13-00571-CV
                                                                         4546873
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                             3/18/2015 1:30:56 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
            CAUSE NO. 03-13-00571-CV

                       ***                   FILED IN
           IN THE COURT OF APPEALS   3rd COURT OF APPEALS
                                         AUSTIN, TEXAS
       THIRD COURT OF APPEALS DISTRICT
                                     3/18/2015 1:30:56 PM
                AUSTIN, TEXAS          JEFFREY D. KYLE
                       ***                    Clerk
        THE CITY OF CARROLLTON, TEXAS
                Appellant/Plaintiff

                       v.
   GREG ABBOTT, ATTORNEY GENERAL OF TEXAS
                Appellee/Defendant


    APPEAL FROM THE 345TH DISTRICT COURT
           OF TRAVIS COUNTY, TEXAS
     TRIAL COURT CAUSE NO. D-1-GV-12-000989
HONORABLE AMY CLARK MEACHUM, PRESIDING JUDGE


    APPELLANT'S NOTICE OF APPEARANCE AND
            ATTORNEY-IN-CHARGE

        DENTON NAVARRO ROCHA BERNAL HYDE & ZECH
        A Professional Corporation
        2500 W. William Cannon Drive, Suite 609
        Austin, Texas 78745-5292
        (512) 279-6431
        (512) 279-6438 Facsimile
        George E. Hyde
        State Bar No. 45006157
        Scott M. Tschirhart
        State Bar No. 24013655

        ATTORNEYS FOR APPELLANT
MAY IT PLEASE THE COURT:

      NOW COMES APPELLANT, City of Carrollton, Texas, (hereafter, "City"

and/or "Appellant") and advises the Court that one of its attorneys, ERIN A.

HIGGINBOTHAM, is no longer with the law firm of Denton Navarro Rocha Bernal

Hyde & Zech, P.C. and requests that the Court recognize the appearance of attorney

SCOTT M. TSCHIRHART as the designated Attorney-in-Charge in this matter for

the Appellant.

      SIGNED on this the 18th day of March, 2015.

                  Respectfully submitted,

                  DENTON NAVARRO ROCHA BERNAL HYDE & ZECH
                  A Professional Corporation
                  2500 W. William Cannon Drive, Suite 609
                  Austin, Texas 78745-5292
                  (512) 279-6431
                  (512) 279-6438 Facsimile
                  george.hyde@rampage-aus.com
                  scott. tschirhart r - a e-aus:Com


            By:

                   State Bar No. 45006157
                   SCOTT M. TSCHIRHART
                   State Bar No. 24013655

                  ATTORNEYS FOR APPELLAN T
                  CITY OF CARROLLTON, TEXAS,
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been served upon the below named individuals as indicated, and according to the
Texas Rules of Civil Procedure and/or via electronic mail pursuant to the parties'
written agreement that such service shall constitute personal service on the 18th day
of March, 2015.

Matthew R. Entsminger          via electronic notice
Open Records Litigation        matthew .entsminger@texasattomeygeneral.gov
Environmental Protection and
Administrative Law Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548




                                       GEO GE E. HYDE
                                       SCOTT M. TSCHIRHART